Hunt, Justice.
The Pouloses appeal from the trial court’s denial of their motion “for equitable resolution,” of their claims remaining after the Court of Appeals opinion in Poulos v. Home Fed. Savings &c. Assn., 192 Ga. App. 501 (385 SE2d 135) (1989). In that case, the Pouloses challenged the trial court’s holding that an oral settlement agreement barred their claims against all the defendants. The Court of Appeals affirmed in part and reversed in part, holding the agreement unenforceable between the plaintiffs and Brewer, but enforceable regarding the remaining defendants. The Court of Appeals also directed the trial court to take such other action as was necessary to effectuate the Court of Appeals opinion, including determining the proper disposi*596tion of amounts paid to the Pouloses by defendant Brewer, which amounts apparently remain held in escrow with the Pouloses’ attorney.
Decided December 2, 1992.
Francies A. Poulos, pro se.
Hugh M. Worsham, Jr., for appellees.
Because the suit by the Pouloses against Brewer is still pending, the trial court correctly denied the Pouloses’ motion insofar as it sought to require immediate payment to the Pouloses of all amounts paid by Brewer and held in escrow. However, the case is remanded to the trial court to set the action by the Pouloses against Brewer for trial pursuant to the Court of Appeals opinion. 192 Ga. App. at 503 (2). The trial court is further directed to order disbursement of the funds held in escrow in accordance with the judgment, or other resolution of the action by the Pouloses against Brewer, once a judgment is obtained, or the action is otherwise resolved.

Judgment affirmed in part, and remanded.


Clarke, C. J., Bell, P. J., Benham, Fletcher, Sears-Collins, JJ., and Judge Eugene H. Gadsden concur; Hunstein, J., not participating.